USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1391                    ROBERT A. MCLAUGHLIN, SR.,                      Plaintiff, Appellant,                                v.               WARDEN, NEW HAMPSHIRE STATE PRISON,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE       [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                          Robert A. McLaughlin, Sr. on brief pro se.     Steven M. Houran, Deputy Attorney General, Daniel J. Mullen,Senior Assistant Attorney General, and Andrew B. Livernois,Attorney, on brief for appellee.December 28, 1999                                                                            Per Curiam.  Robert A. McLaughlin appeals pro se from  the district court order granting defendant's motion for  summary judgment.  Having conducted a careful, de novo review  of the record, we affirm for essentially the reasons stated in  the district court's detailed and well-reasoned Order, dated  February 26, 1999.  We add only the following comment.              McLaughlin made reference in his Opposition to the  Motion for Summary Judgment to his treatment by the authorities  at the North Florida Reception Center where he was held for  three months in 1994, including the alleged refusal to provide  him with his legal files or to allow him to contact the court  where his state habeas petition was pending.  McLaughlin's  brief focuses on those allegations, although they were not  included in his complaint.  Treating McLaughlin's new  allegations in his Opposition to the Motion for Summary  Judgment as a motion to amend the complaint, there was no abuse  of discretion in the failure of the district court to allow the  amendment. See Resolution Trust Corp. v. Gold, 30 F.3d 251, 253  (1st Cir. 1994) (where motion to amend is filed while summary  judgment motion is pending, plaintiff is "required to  demonstrate to the district court that the proposed amendments  were supported by 'substantial and convincing evidence'").              The district court order granting defendant's motion  for summary judgment is affirmed.